
	

114 HJ 45 IH: Proposing an amendment to the Constitution of the United States to protect the rights of crime victims.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Franks of Arizona (for himself, Mr. Gosar, Mr. Salmon, and Mr. Schweikert) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to protect the rights of crime
			 victims.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.The following rights of a crime victim, being capable of protection without denying the constitutional rights of the accused, shall not be denied or abridged by the United States or any State. The crime victim shall have the rights to reasonable notice of, and shall not be excluded from, public proceedings relating to the offense, to be heard at any release, plea, sentencing, or other proceeding involving any right established by this article, to proceedings free from unreasonable delay, to reasonable notice of the release or escape of the accused, to due consideration of the crime victim’s safety, dignity, and privacy, and to restitution. The crime victim or the crime victim's lawful representative has standing to assert and enforce these rights. Nothing in this article provides grounds for a new trial or any claim for damages. Review of the denial of any right established herein, which may include interlocutory relief, shall be subject to the standards of ordinary appellate review.
 2.For purposes of this article, a crime victim includes any person against whom the criminal offense is committed or who is directly and proximately harmed by the commission of an act, which, if committed by a competent adult, would constitute a crime.
 3.This article shall be inoperative unless it has been ratified as an amendment to the Constitution by the legislatures of three-fourths of the several States within 14 years after the date of its submission to the States by the Congress. This article shall take effect on the 180th day after the date of its ratification.
					.
		
